Citation Nr: 0013209	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
a left foot and ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a painful scar in the right groin area following femoral 
artery laceration, status post artery repair, drainage of 
hematoma and abscess, and right inguinal hernia repair.

3.  Entitlement to an initial compensable evaluation for 
paresthesias and other neurological manifestation of the 
ilioinguinal nerve, right, following femoral artery 
laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left foot disorder, and an 
evaluation in excess of 10 percent for a painful scar in the 
right groin area, etc.

In March 1996 the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1996 the Hearing Officer affirmed the 
determinations previously entered, and granted entitlement to 
a separate compensable evaluation, effective June 8, 1993, 
for paresthesias and other neurological manifestations of the 
ilioinguinal nerve, right, following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair with assignment 
of a noncompensable evaluation.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
July 1997.

In February 2000 the RO affirmed all determinations 
previously entered.




The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The evidentiary record is in relative equipoise as to 
whether the veteran's left foot and ankle disability is 
related to VA surgery conducted in February 1989.

2.  Scarring in the right groin area is tender and painful on 
objective demonstration.

3.  Paresthesias and other neurological manifestations of the 
ilioinguinal nerve are productive of not more than mild or 
moderate paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for a left 
foot and ankle disability have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.358, 4.3 
(1999).

2.  An evaluation in excess of 10 percent for a painful scar 
in the right groin area following femoral artery laceration, 
status post artery repair, drainage of hematoma and abscess, 
and right inguinal hernia repair is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7804 (1999).

3.  The criteria for an initial compensable evaluation for 
paresthesias and other neurological manifestations of the 
ilioinguinal nerve, right, following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.124(a), 
Diagnostic Code 8630 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1988 VA outpatient treatment report shows the 
veteran complained of a growth on his left foot that was 
bothering him.  He was diagnosed with degenerative joint 
disease bilaterally.  Additional treatment reports are on 
file.

A September 1988 VA consultation report shows the veteran was 
examined for complaints of foot pain, left greater than 
right.  Examination resulted in an impression of left second 
through fifth clawtoes with hyperpronation, left midfoot 
collapse secondary posterior tibialis attenuation.

The veteran was hospitalized by VA in February 1989 at which 
time he underwent a left talonavicular fusion with screw 
fixation with advancement of posterior tibialis tendon, 
correction of hammertoes 2 through 4 and extensor tenotomy 2 
through 4.  He was noted to have a history of chronic 
posterior tibialis tendon rupture on the left and painful 
unilateral valgus deformity with midfoot sag and 2 through 4 
hammertoes that were fixed.  

He was reported to have had increasing pain with flexible 
plano-valgus in the left foot.  His pain had been around his 
midfoot with tenderness also along the posterior tibial 
tendon insertion.  He tolerated the procedure well  and went 
stable to the recovery room.

On file is a letter dated in February 1990 from Dr. NCC.  He 
reported, in pertinent part, that the veteran had pain and 
discomfort with a progressive valgus deformity which was 
treated at both the VA hospital in Salt Lake City and Phoenix 
hospital.  He received surgery on the left lower extremity in 
February 1989 with advancement of the posterior tibial tendon 
for rupture and arthrodesis of the talonavicular joint.

A June 1990 VA medical record report shows the veteran had 
initially been seen approximately 16 hours following a 
coronary angiography via a right groin puncture.  He had a 
fairly large hematoma, but it appeared to be relatively 
stable.  He had approximately 5 units of blood present in the 
large hematoma in his right thigh.  He had a small laceration 
of his femoral artery which was easily repaired with the 
single suture.  

An August 1990 private hospital discharge summary shows the 
veteran underwent incision and drainage of his right thigh 
abscess.  A computerized tomography (CT) of the right thigh 
resulted in an impression of right medial thigh fluid 
collection suspicious for an abscess.

The veteran was privately hospitalized in August 1992 at 
which time he underwent a right inguinal hernia repair.

A June 1994 private hospital summary shows the veteran 
presented with complaints of chronic right groin pain as well 
as left foot discomfort.  In June 1990 he was experiencing 
atypical chest pain and underwent a cardiac catheterization.  
Subsequent to his catheterization he developed a large right 
groin hematoma with a right femoral artery laceration.  This 
markedly progressed and became quite severe.  

He eventually went to surgery and required 17 units of blood.  
His post surgical course was complicated by abscess formation 
requiring re-exploration.  He stated that he had chronic pain 
in his right groin that he described as a sharp tearing pain 
with aching down the inside of his leg.  He also had left 
foot pain and had undergone a talonavicular fusion in 1988.  

Pertinent clinical impressions were chronic right groin pain 
after suffering a large right groin hematoma and femoral 
artery laceration that was complicated by abscess formation, 
chronic left foot pain status post talonavicular fusion, and 
status post right inguinal hernia repair.



In a June 1994 letter DBK, DPM advised that the veteran 
stated he injured his foot and underwent surgery in 1986 or 
1987 at which time a fusion was carried out.  X-ray 
examination was noted to show a fusion of the talonavicular 
joint of the left foot.  Presently the veteran's foot was 
painful to touch.

A September 1994 VA operative report shows the veteran 
underwent removal of hardware, 6-0 screw in the area of the 
talonavicular joint of the left foot.

A December 1994 VA outpatient treatment report shows the 
veteran pertinently complained of right groin pain of four 
years duration since a hematoma/abscess secondary to a 
cardiac catheterization.

A July 1995 VA outpatient treatment report shows the veteran 
was evaluated for complaints of left foot and right groin 
pain.

VA conducted a medical examination of the veteran in October 
1995.  It was recorded that the veteran had undergone a 
cardiac catheterization in 1990 through the right iliac 
artery.  He developed a hematoma in the posterior 
catheterization period which required drainage.  He presently 
had loss of subcutaneous tissue in the right inguinal area 
secondary to the hematoma with some hanging of the skin 
medially.  

He had intermittent pains in that area which were painful 
with sexual intercourse, and he also had stinging 
intermittent in the groin which came and went at different 
periods.  He had a four inch scar in the inguinal fold 
overlying the iliac artery secondary to the drainage of the 
hematoma and he had some dysthesias or abnormal feeling in 
the area where the hematoma had occurred.  The hematoma was 
painful if he walked over one-half block because of the 
irritation to the cutaneous nerves in the inguinal area.


The examiner noted the veteran had a fusion of his left 
talonavicular joint on the left side in 1989 and advancement 
of the posterior tibialis tendon and the correction of 
hammertoes on the left side, numbers 2 through 4.  The 
failure of the fusion had led to increased pain in the foot 
than previously.  The examiner noted that what the veteran 
really had was a progression of the damage to the 
talonavicular joint and an increased pes planus problem 
associated with pain.  The hematoma he had in his groin 
secondary to the cardiac catheterization was painful and had 
the hematoma not occurred, would not have happened.

The veteran presented testimony before a Hearing Officer at 
the RO in March 1996.  A transcript of his testimony has been 
associated with the claims file.  He discussed the reasons 
why he felt that increased compensation benefits were 
warranted for his right groin scar and compensation under the 
criteria of 38 U.S.C.A. § 1151 for his left foot.

VA conducted a medical examination of the veteran in August 
1996.  The examiner recorded the veteran was present for 
evaluation of status post right femoral artery repair 
secondary to catheterization, and left planovalgus foot 
deformity.  The examiner briefly recounted the veteran's 
previously reported clinical history.  Pertinent clinical 
findings disclosed an examination of the groin revealed the 
scar to be well healed.  He had excess subcutaneous tissues 
on the medial aspect of his thigh, but things were well 
healed. 

The clinical impression shows the veteran was status post 
arterial repair of the right groin.  He had very unique scar 
tissue and fibrous tissue on his medial thigh.  The examiner 
did not see any evidence of muscle atrophy or weakness in his 
lower extremity secondary to this.  He had some paresthesias, 
which would be possible from some superficial cutaneous 
nerves which were possibly transected during this repair.  
Examination of his left foot showed the ongoing planovalgus 
deformity which increased hindfoot valgus.  

In his June 1997 letter, STS, DPM advised that the veteran 
was first treated in his office in November 1996.  He 
described the veteran's clinical history and current left 
foot pain and symptomatology.

VA conducted a medical examination of the veteran in June 
1999.  The examiner, noted to be an internist, not an 
orthopedic specialist, recorded that the veteran was admitted 
to the VA Medical Center in Phoenix in early February 1989 
for an attempted fusion of the left foot and ankle together 
with a hammertoe deformity correction at the distal 
interphalangeal joints of the toes of the left foot excluding 
the great toe.  The procedure was justified in an attempt to 
correct the severe loss of longitudinal arch and subjective 
pain thereto.  The fusion was not successful and the veteran 
had had chronic persistent pain in the ankle and foot ever 
since.  

A right inguinal herniorrhaphy was done by a private surgeon 
in 1993.  The veteran currently complained of constant pain  
over the right inguinal scar aggravated by walking two blocks 
or over and relieved by sitting and lying down.  The examiner 
noted the veteran complained of multiple problems all of 
which he attributed to his left foot problems.

Pertinent clinical findings on examination show the right 
inguinal scar revealed a nontender 12 centimeter inguinal 
scar with some excessive skin over the upper medial aspect of 
the right thigh.  The veteran stated that ambulating two 
blocks or over the scar became excruciatingly painful and the 
pain radiated down the medial thigh.  No palpable scar tissue 
was noted.  There was no keloid formation.  There was some 
excessive skin over the upper medial aspect of the thigh.

The examiner diagnosed failed talonavicular arthrodesis of 
the left foot with flattening at the talonavicular joint, 
with planovalgus deformity, with reduced range of motion of 
the left ankle, with residual 10 degree eversion at the left 
ankle, with marked flattening to the longitudinal arch, and 
with constant foot and ankle pain causing an antalgic gait 
and a mild limp.  The examiner also diagnosed recurrent pain 
over the right inguinal surgical scar without any palpable 
tenderness, but with complaints of pain on ambulating two 
blocks or over.  

In an addendum the examiner noted there was no palpable 
tenderness in the right inguinal scar and no palpable scar 
tissue or no evidence of keloid formation.  The etiology of 
the pain on ambulating two blocks or over according to the 
veteran's history was uncertain.  The examiner noted that the 
etiology of the ongoing planus valgus deformity in the left 
foot was that of a failed talonavicular arthrodesis in 1989, 
resulting in constant pain and loss of longitudinal arch and 
reduced range of motion at the left ankle.  

Examination of the well healed right inguinal scar failed to 
reveal the etiology of the described excruciating pain on 
ambulation of two blocks or over.  One might consider 
meralgia paresthetica, except the compressive neuropathy of 
the lateral cutaneous nerve passing under the inguinal 
ligament produced pain usually in sensation over the lateral 
thigh, which the veteran complained of pain radiating down 
the medial thigh.

Social Security records associated with the claims file in 
1999 include a July 1985 medical report.  It was noted the 
veteran was employed until May 1985.  He was evaluated for 
symptomatology including left ankle pain.  His ankle pain 
related to a history of foot surgery where he had removal of 
bone spurs times two.  Additional records show the veteran 
was seen with complaints of left foot problems in 1981 and it 
was recorded he had an exostosis clipped off in 1975.  He was 
noted to have pain in his left foot and ankle.  He was noted 
to have twisted his left ankle in a fall in 1983.

VA conducted a medical examination of the veteran in November 
1999.  The examiner recounted the veteran's clinical history.  
He noted the veteran had a residual inguinal scar which was 
intermittently painful, usually associated with prolonged 
standing and the pain was aggravated when he became tired.  
There was some recurrent radiculopathy of pain down the upper 
medial aspect of the right thigh.  

Examination revealed a tender, healed, 11 centimeter surgical 
scar extending along the mid and medial aspects of the right 
inguinal ligament.  The scar, while tender to palpation, 
moved easily over the underlying structures.  There was a 
second smaller 5 centimeter transverse scar extending across 
the upper midthigh.  The second scar was not tender and was 
associated apparently with drainage of the large hematoma.  
The examination diagnosis was right inguinal scar as 
described, residuals of complications to a cardiac 
catheterization.

VA conducted a medical examination of the veteran in December 
1999.  The examiner noted that the veteran's claims file and 
Board remand were available and reviewed prior to the 
examination.  He noted the veteran's history was well 
detailed in the medical  records.  In summary, he had had 
persistent pain in his left and hindfoot and in the late 
1980s was diagnosed with having a chronic posterior tibial 
tendon rupture, was treated with a left talonavicular fusion 
with screw fixation, as well as hammertoe correction of 
lesser toes two through four.  

Following that, he had had persistent pain in his foot.  He 
ultimately had screw removed from the site of the previous 
talonavicular fusion, but continued to complain of persistent 
disabling pain in his left foot.  His current complaints were 
of pain in the lateral border of his foot, as well as some 
less severe pain on the plantar surface of his midfoot and 
also at the tips of his lesser toes.  He reported he is 
unable to walk on uneven surfaces due to aggravation of his 
symptoms.  He used custom inserts in his shoes and also took 
Tylenol on a regular basis to help relieve the pain.  The 
examination concluded in assessments of pes planus secondary 
to posterior tibial tendon insufficiency with residual 
degenerative arthritis of the subtalar and naviculocuneiform 
joints, and residual fixed hindfoot valgus deformity, and 
history of talonavicular fusion.

The examiner noted the veteran had ongoing disability related 
to a chronic posterior tibial tendon insufficiency.  The 
natural history of this disorder was that of progression of 
pes planus and hindfoot valgus deformity as the tendinous 
support of the foot arch was lost.  



There was progression of the flatfoot deformity with gradual 
onset and progression of the hindfoot into a valgus position 
resulting in impingement type of pain.  Ultimately this was 
to lead to progress to advanced degenerative arthritis of the 
hindfoot and midfoot joints.  The veteran had not yet reached 
the final stage of advanced degenerative arthritis, but did 
display the deformity of hindfoot valgus and midfoot 
collapse.

The examiner noted that the etiology was related to that of 
the posterior tibial tendon rupture. Which the veteran had 
prior to his original surgery and as was documented in the 
operative report dictated on February 13, 1989, which 
detailed the history of a chronic posterior tibial tendon 
rupture.  This progression of his symptoms and pathology of 
his left foot and ankle was related to the original posterior 
tendon rupture and was not causally related to the 
talonavicular fusion, which was performed in 1989.

The examiner noted it was as likely as not that the veteran 
would be suffering from the current level of disability had 
the initial surgery not been performed.  In addition, it was 
as likely as not that the progression of deformity and 
disability could more effectively be addressed, not through a 
talonavicular fusion, but through a triple arthrodesis, 
thereby correcting the pes planus and hindfoot valgus 
deformities, rather than addressing the single midfoot joint.


Criteria

38 U.S.C.A. § 1151

The Board notes that during the pendency of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991 the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3), formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, include the requirement 
of fault, requiring that additional disability be the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam.  
78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.



Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are situations in their 
adjudication, including the requirement for a well-grounded 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) 
(holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151); 
Contreras v. Brown, 5 Vet. App. 492, 495 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

A noncompensable evaluation may be assigned for mild or 
moderate paralysis/neuritis of the ilioinguinal nerve.  A 10 
percent may be assigned for severe to complete 
paralysis/neuritis.  38 C.F.R. § 4.124a; Diagnostic Code 
8530-8630.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a left foot and ankle 
disability.

The Board's review of the evidentiary record discloses that 
the veteran has a variously diagnosed left foot and ankle 
disability.  He underwent surgery by VA when hospitalized in 
February 1989.  A VA physician has related the veteran's 
variously diagnosed left foot and ankle disability to the 
February 1989 VA surgery.  

Accordingly, the Board finds that the veteran's claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left foot and ankle 
disability is well grounded.  Accordingly, VA has an 
obligation to assist the veteran in the development of his 
claim.

The Board is also satisfied that as a result of the July 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
on remand of the case to the RO the veteran was given the 
opportunity to submit additional evidence and argument in 
support of his claim.  

Additional evidence was obtained and associated with the 
claims file.  This evidence consisted of additional treatment 
reports and VA examinations.  The veteran and his 
representative have been afforded the opportunity to present 
additional argument and this has been accomplished.  The 
Board is unaware of any additional evidence pertinent to the 
veteran's claim which has not already been requested and/or 
obtained and associated with the claims file.  The Board is 
satisfied that the record is ready for appellate review and 
that there is no further duty to assist the veteran.

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than two 
years before October 1997 (June 1995), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

The evidentiary record is replete with medical records 
documenting the veteran's left foot problems both prior and 
subsequent to his February 1989 surgery which was reported in 
detail earlier in this decision.  The question or issue on 
appeal is not complicated.  

In this regard, the issue to be addressed is whether the 
veteran suffered additional disability to his left foot and 
ankle as a result of the surgery performed by VA in February 
1989.  There are two competent medical opinions of record 
from VA professionals.  One is in the veteran's favor and the 
other is not.  

When the Board is confronted with such a situation the 
applicable law is clear.  The Board finds that the 
evidentiary record is in relative equipoise.  There is no 
basis for discrediting either opinion.  

Neither the Board nor the veteran can opine as to matters of 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the evidentiary record is evenly 
divided with respect to the very issue for appellate 
resolution, he is entitled to have the reasonable doubt 
existing in his case resolved in his favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Accordingly, for the foregoing reasons and bases, the Board 
finds that the evidentiary record supports a grant of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for a left foot and ankle disability.  
38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.


Increased Evaluations

Initially the Board finds that the veteran's claims of 
entitlement to increased evaluations for his right groin scar 
and ilioinguinal nerve disabilities are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected right groin scar and ilioinguinal nerve 
disabilities (that are within the competence of a lay party 
to report) are sufficient to conclude that his claims for 
increased evaluations for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the July 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the Board notes that the veteran was given the 
opportunity to submit additional evidence.  Additional 
evidence was in fact obtained and associated with the claims 
file.  The veteran was given additional comprehensive VA 
examinations.  Additional argument was presented in support 
of the claims for increased evaluations.  The Board is 
unaware of any additional evidence pertinent to the veteran's 
claims which has not already been requested and/or obtained 
and associated with the claims file.  There is no further 
duty to assist the veteran, and the case is ready for 
appellate review.

Right groin scar

The RO has rated the veteran's right groin scar as 10 percent 
disabling under diagnostic code 7804 of the VA Schedule for 
Rating Disabilities.  The 10 percent evaluation is the 
maximum evaluation under this code and contemplates a scar 
which is superficial, and tender and painful on objective 
demonstration.  This is the veteran's case.  The scar on the 
right groin area has been reported as well healed and there 
are no complications, or limitation function the part 
affected which would warrant an evaluation in excess of 10 
percent with application of diagnostic code 7805.  It is 
painful and tender consistent with the 10 percent evaluation 
under diagnostic code 7804.  There exists no basis upon which 
to predicate assignment of an increased evaluation.

Right ilioinguinal nerve

The RO has rated the veteran's right ilioinguinal nerve 
disability as zero percent disabling under diagnostic code 
8630 for neuritis, rated as for mild or moderate paralysis of 
the ilioinguinal nerve.  VA examinations has been negative 
for severe or complete neuritis or paralysis of the 
ilioinguinal nerve which would warrant the 10 percent 
evaluation under this code.  There exists no basis upon which 
to predicate an initial compensable evaluation, nor staged 
ratings for that matter.  See Fenderson, supra.

Other Matters

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for the right groin scar and right 
ilioinguinal nerve disabilities.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided the veteran, nor discussed the criteria for 
assignment of extraschedular evaluation in light of his 
claims for increase.



The Court has further held that the Board must address 
referral under 38 U.S.C.A. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant a referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran's right groin scar and right ilioinguinal nerve 
disabilities have not rendered his disability picture unusual 
or exceptional in nature.  Neither has required frequent 
inpatient care, and neither has been reported to markedly 
interfere with employment.  The current scheduler criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his right groin scar and ilioinguinal 
nerve disabilities.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for a left foot and ankle disability is 
granted.

Entitlement to an evaluation in excess of 10 percent for a 
painful scar in the groin area following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair in denied.


Entitlement to an initial compensable evaluation for 
paresthesias and other neurological manifestations of the 
ilioinguinal nerve, right, following femoral artery 
laceration, status post artery repair, drainage of hematoma 
and abscess, and right inguinal hernia repair is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

